J-A12043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CLAUDE DE BOTTON, NEWTON SQUARE             IN THE SUPERIOR COURT OF
EAST, L.P., NATIONAL DEVELOPERS,                  PENNSYLVANIA
INC. AND NEWTON G.P., LLC,

                       Appellees

                  v.

MARC B. KAPLIN, ESQUIRE, BARBARA
ANISKO, ESQUIRE AND PAMELA M.
TOBIN, ESQUIRE, KAPLIN STEWART
MELOFF REITER & STEIN, P.C., BPG
REAL ESTATE INVESTORS-STRAW PA.,
CAMPUS INVESTORS OFFICE B, L.P.,
CAMPUS INVESTORS 25, L.P., CAMPUS
INVESTORS I BUILDING, L.P., CAMPUS
INVESTORS H BUILDING, L.P., CAMPUS
INVESTORS D BUILDING, L.P., CAMPUS
INVESTORS COTTAGES, L.P., CAMPUS
INVESTORS OFFICE 2B, L.P., ELLIS
PRESERVE OWNERS ASSOCIATION,
KELLY PRESERVE OWNERS
ASSOCIATION, COTTAGES AT ELLIS
OWNERS ASSOCIATION,
GENBAR/MANAGEMENT CAMPUS, LLC,
BERWIND PROPERTY GROUP, LTD.,
EXECUTIVE BENEFIT PARTNERSHIP
CAMPUS, MANAGEMENT PARTNERSHIP
BENEFIT, L.P. AND ELLIS ACQUISITION,
L.P.

APPEAL OF: KAPLIN STEWART MELOFF
REITER & STEIN, P.C., MARC B. KAPLIN,
                                                No. 1270 EDA 2015
ESQUIRE, BARBARA ANISKO, ESQUIRE
AND PAMELA M. TOBIN, ESQUIRE


                  Appeal from the Order April 2, 2015
          In the Court of Common Pleas of Philadelphia County
                 Civil Division at No(s): No. 101001997

===============================================
J-A12043-16


CLAUDE DE BOTTON, NEWTON SQUARE        IN THE SUPERIOR COURT OF
EAST, L.P., NATIONAL DEVELOPERS,             PENNSYLVANIA
INC. AND NEWTON G.P., LLC,

                     Appellees

                v.

MARC B. KAPLIN, ESQUIRE, BARBARA
ANISKO, ESQUIRE AND PAMELA M.
TOBIN, ESQUIRE, KAPLIN STEWART
MELOFF REITER & STEIN, P.C., BPG
REAL ESTATE INVESTORS - STRAW PA.,
CAMPUS INVESTORS OFFICE B, L.P.,
CAMPUS INVESTORS 25, L.P., CAMPUS
INVESTORS I BUILDING, L.P., CAMPUS
INVESTORS H BUILDING, L.P., CAMPUS
INVESTORS D BUILDING, L.P., CAMPUS
INVESTORS COTTAGES, L.P., CAMPUS
INVESTORS OFFICE 2B, L.P., ELLIS
PRESERVE OWNERS ASSOCIATION,
KELLY PRESERVE OWNERS
ASSOCIATION, COTTAGES AT ELLIS
OWNERS ASSOCIATION, GENBAR/
MANAGEMENT CAMPUS, LLC, BERWIND
PROPERTY GROUP, LTD., EXECUTIVE
BENEFIT PARTNERSHIP CAMPUS,
MANAGEMENT PARTNERSHIP BENEFIT,
L.P. AND ELLIS ACQUISITION, L.P.

APPEAL OF: BPG REAL ESTATE
INVESTORS-STRAW PA., CAMPUS
INVESTORS OFFICE B, L.P., CAMPUS
INVESTORS 25, L.P., CAMPUS
INVESTORS 1 BUILDING, L.P., CAMPUS
INVESTORS H BUILDING, L.P., CAMPUS
INVESTORS D BUILDING, L.P., CAMPUS
                                          No. 1301 EDA 2015
INVESTORS COTTAGES, L.P., CAMPUS
INVESTORS OFFICE 2B, L.P., ELLIS
PRESERVE OWNERS ASSOCIATION,
KELLY PRESERVE OWNERS
ASSOCIATION, COTTAGES AT ELLIS
OWNERS ASSOCIATION,
BENBAR/MANAGEMENT CAMPUS, LLC,

                                 -2-
J-A12043-16


BERWIND PROPERTY GROUP, LTD.,
EXECUTIVE BENEFIT PARTNERSHIP
CAMPUS, MANAGEMENT PARTNERSHIP
BENEFIT, L.P. AND ELLIS ACQUISITION,
L.P.


                    Appeal from the Order April 2, 2015
            In the Court of Common Pleas of Philadelphia County
                     Civil Division at No(s): 101001997

BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

CONCURRING MEMORANDUM BY STEVENS, P.J.E.:FILED FEBRUARY 03, 2017

      While I join the Majority’s decision to vacate the trial court’s order and

remand for further proceedings, I note that because the instant appeals to

this Court are based solely upon the Philadelphia County Court’s April 2,

2015, discovery order, which does not address the issue of a stay, we are

without jurisdiction to enter a stay in the Philadelphia County Court of

Common Pleas.     See Commonwealth v. Simmons, 565 A.2d 481, 484

(Pa.Super. 1989), appeal denied, 525 Pa. 598, 565 A.2d 481 (1990) (stating

this Court does not have the power to review the work of an inferior tribunal,

as on certiorari, where no statutory right of appeal exists and that the

Judicial Code does not grant us any broad discretionary power of review).

While Kaplin previously has asked the trial court for a stay of this matter,

the request was denied in the trial court’s Order of March 21, 2012. There is

no evidence of record that Kaplin currently is challenging or seeking

permission to appeal the March 21, 2012, decision. Accordingly, this Court’s

*Former Justice specially assigned to the Superior Court.


                                     -3-
J-A12043-16




jurisdiction is confined to a review of that discovery order, and this Court

should refrain from discussing, recommending, or in any was giving direction

to the trial court on the issue of a stay.

      Judge Panella joins this concurring memorandum.

      PJE Bender does not join this concurring memorandum.




                                       -4-